DETAILED ACTION
The following Office Action is in response to the Amendment filed on March 31, 2021.  Claims 21-48 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Rejections under 35 U.S.C. § 102(a)(1)” section on pages 7-8 of the Applicant’s Response filed on March 31, 2021, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Borghi reference does not teach the limitation of “the coupler is configured to impose a rounded contour to at least one of the first and the second blood vessel, proximal to the fistula, to yield a diameter ratio between a diameter of the first blood vessel and a diameter of the second blood vessel in a range from about 1.2 to about 1.6”.  However, the examiner asserts that this limitation is completely dependent upon the vessels with which the device is applied to.  The only structural requirement that is imparted from this limitation is that the structure of the device is configured to impose a rounded contour.  Given the sleeve of the Borghi reference is tubular and may be placed over a vessel, the sleeve is capable of imposing a rounded contour to a vessel when said sleeve is placed over the exterior of the vessel.  For said rounded contour to result in a diameter ratio of the first and second blood vessels in a range from about 1.2 to about 1.6 is completely dependent upon the size of the blood vessels.  For example, if the device of the Borghi reference is applied to a first blood vessel, wherein the blood vessel is slightly compressed to match the diameter of the sleeve (Figure 6; 50), the sleeve has imparted a rounded contour 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26-31, and 33-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borghi (US 2008/0195124).
Concerning claims 21-24, 28-31, 43, and 44, the Borghi prior art reference teaches an apparatus for configuring first (Figure 6; 4) and second (Figure 6; 3) blood vessels, wherein the first blood vessel is connected to a second blood vessel, creating a fistula, the apparatus comprising: a coupler (Figure 6; 20) with a first side that seats on and couples to an external surface of the second vessel surrounding the fistula (Figure 6; 20), the coupler including a lumen connecting the first side of the coupler at the fistula to a second side of the coupler (Figure 6; 14); a sleeve having a lumen (Figure 6; 50), a first end of the sleeve connected to the second side of tubular sleeve of 50 may impart rounded contour to a vessel which it ensheaths | Figure 1; saddle shaped contour of 7 may impart rounded contour to a vessel which it is attached), proximal to a fistula, to yield a diameter ratio between a diameter of the first blood vessel and a diameter of the second blood vessel of about 1.4 (the diameter ratio will be completely dependent upon the relative diameters of the vessels with which the device is used to attach; i.e. if the initial diameter ratio of the vessels is 1.4 than the resultant diameter ratio will be 1.4); and whereby the lumen of the coupler and the lumen of the sleeve together form a structure for holding the first and second blood vessel at a substantially constant angle of 45° with respect to the second lumen ([¶ 0057]), wherein 45° is between 20° and 60° and is about 40° and 50°, given the bounds of “about” are defined by the Specification as being “within tolerances that are acceptable for operation of the embodiment for an application for which it is intended”, wherein a 5° tolerance may fit within said definition.
Concerning claims 26 and 33, the Borghi reference teaches the apparatus of claims 21 and 28, wherein the coupler is capable of imposing a rounded contour on the second blood vessel in proximity to the fistula given the rounded saddle of the coupler (Figure 6; 7).
Concerning claims 27 and 34, the Borghi reference teaches the apparatus of claims 21 and 28, wherein the first blood vessel may be a vein and the second blood vessel may be an artery depending on what vessels the practitioner decides to use with the device.
Concerning claims 35-42 and 45-48, the Borghi prior art reference teaches method for configuring first (Figure 6; 4) and second (Figure 6; 3) blood vessels, wherein the first blood vessel is connected to a second blood vessel, creating a fistula, the method comprising the steps of: tubular sleeve of 50 may impart rounded contour to a vessel which it ensheaths | Figure 1; saddle shaped contour of 7 may impart rounded contour to a vessel which it is attached), proximal to a fistula, to yield a diameter ratio between a diameter of the first blood vessel and a diameter of the second blood vessel of about 1.4 (the diameter ratio will be completely dependent upon the relative diameters of the vessels with which the device is used to attach; i.e. if the initial diameter ratio of the vessels is 1.4 than the resultant diameter ratio will be 1.4), and whereby the lumen of the coupler and the lumen of the sleeve together form a structure for holding the first at a substantially constant angle of 45° with respect to the second blood vessel ([¶ 0057]), wherein 45° is between 20° and 60° and is about 40° and 50° given the bounds of “about” are defined by the Specification as being “within tolerances that are acceptable for operation of the embodiment for an application for which it is intended”, wherein a 5° tolerance may fit within said definition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borghi (US 2008/0195124) in view of Longo et al. (US 2012/0071965, hereinafter Longo).
Concerning claims 25 and 32, the Borghi reference teaches the apparatus of claim 25 and the method of claim 32, but does not specifically teach the diameter of the sleeve increasing as a function of the distance from the fistula.
However, the Longo reference teaches an implantable graft connector for use at an anastomosis in a fistula procedure (Figure 1; 100), wherein a sleeve of a branch of the connector (Figure 1; 104) has a diameter that increases as a function of the distance from the fistula ([¶ 0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the sleeve of the Borghi reference increase as a function of the distance from the fistula as in the Longo reference to reduce the force applied to the second vessel by the blood flowing from the second vessel, reduce the velocity of the blood flow, and/or decrease the turbulence of the blood flow (Longo; [¶ 0027]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        4/6/2021